DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ALBERTO RAMOS ALGABA,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-1087

                           [September 18, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 12-13378CF10A.

    Alberto Ramos Algaba, Milton, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant, Alberto Ramos Algaba, appeals the order summarily denying
his Florida Rule of Criminal Procedure 3.850 motion to correct an illegal
sentence and barring him from filing any further pro se motions. We affirm
the denial of rule 3.850 relief without discussion. We reverse the trial
court’s order barring Appellant from further pro se filings.

   Appellant argues that the trial court improperly barred him from any
further pro se filings before issuing an order to show cause and allowing
him an opportunity to respond pursuant to State v. Spencer, 751 So. 2d
47 (Fla. 1999). 1 We agree that the trial court erred in imposing sanctions
because it appears from the record that Appellant was not afforded
procedural due process under Spencer. That case mandates that the trial
court issue an order to show cause and allow the defendant to respond
before considering sanctions. Id. at 48; see also Fla. R. Crim. P.
3.850(n)(3).

1 Appellant raises one additional argument on appeal, which we affirm without
further comment.
    The State correctly concedes that Appellant is entitled to an opportunity
to respond. Thus, we reverse the trial court’s order barring Appellant from
further pro se filings and remand for the trial court to follow the procedure
required by State v. Spencer.

   Affirmed in part, reversed in part, and remanded with instructions.

MAY, CIKLIN and CONNER, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2